15-1492-cv
Bahgat v. Arab Republic of Egypt

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 22nd day of January, two thousand sixteen.

Present:    ROBERT A. KATZMANN,
                  Chief Judge,
            AMALYA L. KEARSE,
                  Circuit Judge,
            GREGORY H. WOODS,
                  District Judge.*
__________________________________________

DR. AHMED BAHGAT, GLOBAL ONE
LIMITED, DINA A. BAHGAT, OMAR
BAHGAT, SHAHD A. BAHGAT,

       Plaintiffs-Appellants,

              -v-                                          No. 15-1492-cv

ARAB REPUBLIC OF EGYPT,
NATIONAL BANK OF EGYPT

      Defendants-Appellees.
__________________________________________




                                                       
*
   The Honorable Gregory H. Woods, of the United States District Court for the Southern District
of New York, sitting by designation.

                                               1
For Plaintiffs-Appellants:                             DAVID B. BERGMAN (R. Stanton Jones,
                                                       William C. Perdue, on the brief), Arnold &
                                                       Porter LLP, Washington, DC.

For Defendant-Appellee                                 JONATHAN GIMBLETT (Allan B. Moore,
Arab Republic of Egypt:                                Robert A. Long, Jr., Kevin King, Ramy
                                                       Ramadan, on the brief), Covington &
                                                       Burling LLP, Washington, DC.

For Defendant-Appellee                                 AMBER WESSELS-YEN (Karl Geercken,
National Bank of Egypt:                                Alexander S. Lorenzo, on the brief), Alston
                                                       & Bird LLP, New York, NY.

       Appeal from the United States District Court for the Southern District of New York
(Torres, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court is AFFIRMED.

       Plaintiffs-Appellants Dr. Ahmed Bahgat, his three children, and the family’s holding

company, Global One Limited, appeal from a judgment of the United States District Court for

the Southern District of New York (Torres, J.) dismissing their complaint against Defendants-

Appellees Arab Republic of Egypt and the National Bank of Egypt on the grounds that the

defendants are immune from suit under the Foreign Sovereign Immunities Act of 1976, 28

U.S.C. §§ 1602–1611. In the alternative, the district court concluded that the suit should be

dismissed under the doctrine of forum non conveniens. On appeal, the plaintiffs contend that the

district court erred in finding that none of the exceptions to the Act applies, and in concluding

that this case should be heard in an Egyptian forum.

       We affirm on the basis of the district court’s alternative holding that this case should be

dismissed under the doctrine of forum non conveniens. See Sinochem Int’l Co. v. Malay. Int’l

Shipping Corp., 549 U.S. 422, 425 (2007) (holding that a court can dismiss a case under forum




                                                 2
non conveniens before resolving any other jurisdictional issues). In order to determine whether to

dismiss a case under forum non conveniens, district courts conduct a three-step analysis:

       At step one, a court determines the degree of deference properly accorded the
       plaintiff’s choice of forum. At step two, it considers whether the alternative forum
       proposed by the defendants is adequate to adjudicate the parties’ dispute. Finally,
       at step three, a court balances the private and public interests implicated in the
       choice of forum.
Norex Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 153 (2d Cir. 2005) (citations omitted).

       On appeal, we give “substantial deference” to a district court’s decision to dismiss a case

for forum non conveniens, and we will only reverse if the trial court has “clearly abused its

discretion.” Pollux Holding Ltd. v. Chase Manhattan Bank, 329 F.3d 64, 70 (2d Cir. 2003), cert.

denied, 540 U.S. 1149 (2004). “Discretion is abused in the context of forum non conveniens

when a decision (1) rests either on an error of law or on a clearly erroneous finding of fact, or (2)

cannot be located within the range of permissible decisions, or (3) fails to consider all the

relevant factors or unreasonably balances those factors.” Id. (citation omitted). We do not find

any clear abuse of discretion in the district court’s determination that this suit should be heard by

an Egyptian court.

       First, we find no abuse of discretion in the district court’s determination that the

plaintiffs’ preference is entitled to diminished deference. Three of the plaintiffs currently reside

in Egypt, and the selection of a U.S. forum by such plaintiffs is entitled to less deference. See id.

at 73. Moreover, the district court determined that the plaintiffs’ selection of forum was

motivated, at least in part, by forum shopping. See Iragorri v. United Techs. Corp., 274 F.3d 65,

72 (2d Cir. 2001). Second, we conclude that the district court did not abuse its discretion in

concluding that Egypt is an adequate alternative forum. Although Egypt’s ongoing political

unrest is concerning, the district court was within its discretion to rely on the defendants’

evidence that the unrest has not had an adverse effect upon the judiciary’s adjudication of


                                                  3
commercial disputes. Cf. Transunion Corp. v. PepsiCo, Inc., 811 F.2d 127, 129 (2d Cir. 1987).

Finally, the district court properly weighed the relevant private and public interest factors. As the

district court found, almost all of the parties, witnesses, and relevant documents are located in

Egypt. All but one of the key events that form the basis of the complaint took place in Egypt, and

any court considering this case will need to understand Egyptian law to evaluate at least some of

the plaintiffs’ claims.

        We have considered all of the plaintiffs’ remaining arguments and have found no basis

for reversal. Accordingly, for the foregoing reasons, the judgment of the district court is

AFFIRMED.

                                              FOR THE COURT:
                                              CATHERINE O’HAGAN WOLFE, CLERK




                                                  4